Citation Nr: 1635741	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  15-16 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to burial benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from May 1944 to March 1945 and from February 1954 to May 1968.  He died in February 2014.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from administrative determinations of the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.  Jurisdiction is with the Seattle, Washington Regional Office (RO).

The appellant testified before the undersigned Veterans Law Judge (VLJ) via video conference (video conference hearing) in July 2016.  A copy of the hearing transcript is of record.

This appeal was processed using the VBMS paperless claims processing system. The Virtual VA system also contains additional records pertinent to the present appeal.



FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam era.

2.  The Veteran's diagnosed coronary arteriosclerosis was the principal cause of his death in February 2014.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 1153, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.5, 3.102, 3.303, 3.307, 3.309, 3.312 (2016).

2. The criteria are met for payment of VA burial benefits based on the Veteran's death as a result of a service-connected disability.  38 U.S.C.A. §§ 2302, 2304, 2307, 5107 (West 2014); 38 C.F.R. §§ 3.307, 3.309, 3.312, 3.1700-04 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the appellant.

When a Veteran dies of a service-connected disability, the Veteran's surviving spouse is eligible for DIC benefits for the cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5(a), 3.312.  In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by service was either the principal cause of death or contributed substantially and materially to the veteran's death.  38 C.F.R. § 3.312.  Service connection for the cause of a Veteran's death may be demonstrated by showing that the Veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.  

Service connection means that a disability resulting from disease or injury was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)); see 38 C.F.R. § 3.303(a).  

The Veteran died in February 2014.  The primary cause of death was myocardial infarction brought on by coronary arteriosclerosis (ischemic heart disease).  See February 2014 Certificate of Death (listing myocardial infarction of 4 day duration and coronary arteriosclerosis of unknown duration as the cause of his death); (noting the medical evidence reflecting that coronary artery disease (CAD or "ischemic heart disease") caused the Veteran's death).  The Board notes that, at the time of the Veteran's death, service connection was not in effect for coronary arteriosclerosis/ischemic heart disease/CAD.  Rather, his service connected disabilities included paroxysmal atrial fibrillation and bilateral hearing loss (each rated as noncompensable (0 percent disabling) from June 1, 1968).  The evidence does not reflect that either of these service-connected disabilities either caused or contributed to the Veteran's death.  See, e.g., January 2015 VA Medical Opinion (determining that he did not have chronic atrial fibrillation based on evidence that he had a "remote history of atrial fibrillation while in the Army WITHOUT recurrence," and on his "[m]edical records since at least 2004[, which] document no evidence of atrial fibrillation"; and therefore concluding that  "there is no association of [the Veteran's service-connected paroxysmal atrial fibrillation] with the ischemic heart disease which resulted in his death").

Nevertheless, the Board notes that, in addition to the above mentioned criteria, service connection for certain listed disabilities, including arteriosclerosis, may also be established by legal presumption where a Veteran served on active duty in the Republic of Vietnam during the Vietnam era (from January 9, 1962 through May 7, 1975).  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Such a Veteran is presumed to have been exposed to an herbicide agent (Agent Orange) during service unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii); see generally McCartt v. West, 12 Vet. App. 164, 166-68 (1999).  

Here, the Veteran's service personnel records reflect that he had foreign service in Vietnam from October 6, 1963 to January 15, 1964, for which he was awarded the Air Medal with four oak leaf clusters.  See Enlisted Qualification Record (DA Form 20), pp. 2, 4 (reflecting foreign service in "VietNam" from "6Oct63" to "15Jan64" and noting awards and decorations including "AM(4 leaf cluster)" awarded under the authority of "GO#153HqUSASuptComdVietnam") (emphasis added).  See also July 2016 Board Hearing Transcript (noting the Veteran's service personnel records reflecting his Vietnam service and discussing his receipt of the Air Medal for his Vietnam service).  Accordingly, because the Veteran's service records confirm that he served in Vietnam during the Vietnam Era, the Veteran is presumed to have been exposed to an herbicide agent.  See 38 U.S.C.A. § 1116 (f); 38 C.F.R. § 3.307(a)(6).

Given that arteriosclerosis is included among the conditions for which presumptive service connection is available, considering the medical evidence reflecting that the Veteran was diagnosed with coronary arteriosclerosis, and because there is not affirmative evidence of record to rebut the resultant presumption that his arteriosclerosis was incurred during active service, presumptive service connection for arteriosclerosis is warranted.  See 38 U.S.C.A. § 1116(a), (f); 38 C.F.R. § 3.307(a)(6), (d); 38 C.F.R. § 3.309(e).  It follows that, because the Veteran died from coronary arteriosclerosis, service connection is warranted for the cause of his death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

In light of the Board's grant of service connection for the cause of the Veteran's death, burial benefits are warranted as a matter of law.  See 38 U.S.C.A. § 2307 (West 2014); 38 C.F.R. § 3.1704(b) (2016) (reflecting that burial benefits are payable for a veteran who died as a result of a service-connected disability).


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.

Burial benefits are granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


